Exhibit 10.2

AMENDMENT TO THE PBSJ CORPORATION

2008 EMPLOYEE PAYROLL STOCK PURCHASE PLAN

WHEREAS, The PBSJ Corporation (the “Company”) adopted The PBSJ Corporation 2008
Employee Payroll Stock Purchase Plan (the “Plan”), effective January 19, 2008;
and

WHEREAS, the Company entered into a Merger Agreement (as defined below); and

WHEREAS, as required by the Company under the Merger Agreement, and pursuant to
Section 18 of the Plan, the Company wishes to amend the Plan as necessary to
provide that: (i) with respect to the Offering Period (as defined in the Plan)
in effect as of August 1, 2010, no employee who is not a participant in the Plan
as of August 1, 2010 may become a participant in the Plan on or after August 1,
2010 and no participant in the Plan may increase the amount of his or her
payroll deduction election from that in effect on or after August 1, 2010 for
such Offering Period; (ii) participants in the Plan shall not be permitted to
make additional contributions to the Plan after the second payroll period ending
after August 1, 2010; (iii) the Exercise Date (as defined in the Plan) with
respect to the Offering Period in effect as of August 1, 2010, shall occur
immediately prior to the Effective Time (as defined in the Merger Agreement),
unless the Merger Agreement is terminated prior thereto; and (iv) no further
Offering Periods will begin after the Exercise Date with respect to the Offering
Period in effect as of August 1, 2010 and the Plan will terminate at the
Effective Time.

NOW THEREFORE, the Plan is hereby amended as follows (the “Amendment”),
effective August 1, 2010:

1. Section 2(k) of the Plan is hereby amended and restated, in its entirety, to
read as follows:

“(k) “Exercise Date” means the last business day of the applicable Stock Window;
provided, however, that with respect to the Offering Period in effect as of
August 1, 2010, the Exercise Date means the earlier of (i) the last business day
of the applicable Stock Window for that Offering Period, or (ii) immediately
prior to the Effective Time, as defined in the Agreement and Plan of Merger (the
“Merger Agreement”), dated as of August 1, 2010, by and among WS ATKINS plc, a
public limited company organized under the laws of England and Wales and
registered in England No. 1885586, FALDO MAS, INC., a Florida corporation, and
the Company, provided that the Merger Agreement is not terminated prior
thereto.”

2. Section 5 of the Plan is hereby amended by adding a new Section 5(d) to the
end thereof:

“(d) Notwithstanding any provision of the Plan to the contrary, an eligible
Employee who is not a Participant as of August 1, 2010, may not elect to
participate in the Plan in accordance with Section 5(a) at any time on or after
August 1, 2010.”



--------------------------------------------------------------------------------

3. Section 6 of the Plan is hereby amended by adding new Sections 6(d) and 6(e)
to the end thereof:

“(d) Notwithstanding any provision of the Plan to the contrary, no Participant
may increase the amount of authorized payroll contributions to be made to the
Plan on each payroll date that occurs on or after August 1, 2010, from the
amount of authorized payroll contributions that was previously elected by the
Participant and in effect on or before August 1, 2010.”

“(e) Notwithstanding any provision of the Plan to the contrary, no Plan
Contributions shall be made to the Plan with respect to any and all Participants
after the second payroll period that ends after August 1, 2010.”

4. A new Section 27 is hereby added to the Plan, as follows:

“Notwithstanding any provision of the Plan to the contrary, no further Offering
Periods shall begin following the Exercise Date with respect to the Offering
Period in effect as of August 1, 2010, unless the Merger Agreement is terminated
prior to the occurrence of the Effective Time, and the Plan shall automatically
terminate at the Effective Time, as defined in the Merger Agreement.”

5. In all other respects, the Plan shall remain unchanged by this Amendment.

IN WITNESS WHEREOF, the foregoing Amendment is adopted as of August 1, 2010.

 

The PBSJ Corporation

By:

 

/s/ Donald J. Vrana

Name:

 

Donald J. Vrana

Title:

 

SVP & CFO